Exhibit 10.2

FORM OF SHAREHOLDER SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of December 5, 2018, is made
by and between OncoMed Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and [insert name of shareholder] (“Shareholder”).

WHEREAS, in order to induce the Company to enter into an Agreement and Plan of
Merger and Reorganization, dated as of the date hereof (the “Merger Agreement”),
by and among the Company, Mereo BioPharma Group plc, a public limited company
incorporated under the laws of England and Wales (“Milan”), Mereo US Holdings
Inc., a Delaware corporation and wholly-owned subsidiary of Milan, and Mereo
Mergerco One Inc., a Delaware corporation and indirect, wholly-owned subsidiary
of Milan, the Company has requested Shareholder, and Shareholder has agreed, to
enter into this Agreement with respect to all ordinary shares, with nominal
value of £0.003 per ordinary share, of Milan over which Shareholder holds legal
title (together with any shares of capital stock or voting securities of Milan
hereafter issued to or otherwise acquired or owned by the Shareholder prior to
the termination of this Agreement being referred to herein as the “Shares”).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

VOTING; PROXY APPOINTMENT

Section 1.01. Voting. Shareholder hereby undertakes to vote or exercise its
right to consent with respect to all Shares that Shareholder is entitled to vote
at the time of any vote to (a) approve and adopt the Merger Agreement, the
Merger, the other Contemplated Transactions, and any steps requested or required
of the Shareholder to give effect to the terms of the Merger Agreement,
(b) approve and adopt any “whitewash” resolution sought pursuant to the U.K.
City Code on Takeovers and Mergers (the “Code”), (c) approve and adopt any
amendments to the articles of association of Milan deemed by the board of
directors of Milan to be necessary or desirable in connection with the Merger
and (d) approve and adopt any actions related to the Contemplated Transactions
for which the Milan Board has recommended that the shareholders of Milan vote in
favor, in each case, at any meeting of the shareholders of Milan (including any
proposal to adjourn or postpone such meeting of the shareholders of Milan to a
later date), and at any adjournment or postponement thereof, at which such
Merger Agreement, or such other related actions, are submitted for the
consideration and vote of the shareholders of Milan. Shareholder hereby agrees
that it will not vote any Shares in favor of, or consent to, and will vote
against and not consent to, the approval of any (i) Acquisition Proposal with
respect to Milan, (ii) reorganization, recapitalization, liquidation or
winding-up of Milan or any other extraordinary transaction involving Milan,
(iii) proposal, agreement, arrangement or other corporate action that would
reasonably be expected to result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of (A) Milan, as
set forth in the Merger Agreement, or (B) Shareholder, as set forth in this
Agreement or (iv) proposal, agreement, arrangement or other corporate action,
the consummation of which would frustrate the purposes, or prevent, delay or
otherwise adversely affect the consummation, of the transactions contemplated by
the Merger Agreement.



--------------------------------------------------------------------------------

Section 1.02. Irrevocable Proxy. Shareholder hereby irrevocably undertakes to
(i) revoke (or procure the revocation of) any and all previous proxy
appointments granted with respect to the Shares and (ii) execute (or procure the
execution of) any forms of proxy in respect of the Shares required to appoint
the Company (or such Person nominated by the Company) as the Shareholder’s
proxy, with full power of substitution, for and in the Shareholder’s name, to
vote, express consent or dissent, or otherwise to utilize such voting power in
the manner contemplated by Section 1.01 above as the Company or such Person
nominated by the Company shall, in the Company’s or such Person’s sole
discretion, deem proper with respect to the Shares. By entering into this
Agreement, Shareholder hereby appoints any member of the board of directors of
the Company as Shareholder’s attorney in fact with full power to give effect to
any of the matters contemplated by this Section 1.02. The proxy to be granted by
Shareholder pursuant to this Article 1 shall be irrevocable during the term of
this Agreement, shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy, and shall be granted in consideration of the
Company entering into this Agreement and the Merger Agreement and incurring
certain related fees and expenses. Any proxy that may be granted by Shareholder
hereunder pursuant to this Section 1.02 shall automatically terminate upon
termination of this Agreement in accordance with Section 5.03 hereof.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

Shareholder represents and warrants to the Company that:

Section 2.01. Corporate Authorization. The execution, delivery and performance
by Shareholder of this Agreement and the consummation by Shareholder of the
transactions contemplated hereby are within the corporate power and capacity of
Shareholder and have been duly authorized by all necessary corporate action of
the Shareholder. This Agreement has been duly and validly executed and delivered
by Shareholder and constitutes a valid and binding Agreement of Shareholder,
enforceable against Shareholder in accordance with its terms.

 

2



--------------------------------------------------------------------------------

Section 2.02. Non-Contravention. The execution, delivery and performance by
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the constitutional documents
of Shareholder, (ii) violate any applicable law, rule, regulation, judgment,
injunction, order or decree, (iii) require any consent or other action by any
Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
Shareholder is entitled under any provision of any agreement or other instrument
binding on Shareholder or (iv) result in the imposition of any Encumbrance on
any asset of Shareholder.

Section 2.03. Ownership of Shares. Shareholder holds legal title to the Shares
and confirms that it has investment discretion in respect of such Shares and has
entered into this Agreement on behalf of the beneficial owners of the Shares.
None of the Shares is subject to any voting trust or other agreement or
arrangement with respect to the voting of such Shares. Except pursuant to this
Agreement, Shareholder has not entered into any contract granting another Person
any contractual right or obligation to purchase or otherwise acquire any of the
Shares. As of the date hereof, no proxy has been appointed by Shareholder in
respect of any or all of the Shares other than appointments which have expired
or been validly revoked prior to the date hereof.

Section 2.04. Total Shares. As of the date hereof, Shareholder holds legal title
to the Shares set forth on the signature page hereto. Except for the Shares set
forth on the signature page hereto, Shareholder does not beneficially own any
(i) shares or voting securities of Milan, (ii) securities of Milan convertible
into or exchangeable or exercisable for shares or voting securities or other
equity interests of Milan or (iii) options or other rights to acquire from Milan
any shares, voting securities or other equity interests of Milan or securities
convertible into or exchangeable or exercisable for shares or voting securities
or other equity interests of Milan.

Section 2.05. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Milan or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of Shareholder.

Section 2.06. Acting in Concert. Shareholder is not acting in concert (as such
term is understood under the Code) with any other shareholder of Milan or any
stockholder of the Company.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to Shareholder that:

 

3



--------------------------------------------------------------------------------

Section 3.01. Corporate Authorization. The execution, delivery and performance
by the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby are within the corporate powers of the Company
and have been duly authorized by all necessary corporate action of the Company.
This Agreement has been duly and validly executed and delivered by the Company
and constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

ARTICLE 4

COVENANTS OF SHAREHOLDER

Shareholder hereby covenants and agrees that:

Section 4.01. No Proxy Appointment or Encumbrances on Shares. Shareholder shall
not, without the prior written consent of the Company, directly or indirectly,
(i) appoint any proxy or enter into any voting trust or other agreement or
arrangement with respect to the voting of any Shares or (ii) sell, assign,
transfer, encumber or otherwise dispose of (“Transfer”), directly or indirectly,
or enter into any contract, option or other arrangement or understanding with
respect to the direct or indirect Transfer of, any Shares during the term of
this Agreement. Shareholder shall not seek or solicit any such Transfer or any
such contract, option or other arrangement or understanding and agrees to notify
the Company promptly (and in any event, within one (1) Business Day), and to
provide all details reasonably requested by the Company, if Shareholder shall be
approached or solicited, directly or indirectly, by any Person with respect to
any of the foregoing. Notwithstanding the foregoing, Shareholder may make
Transfers of Shares (A) to shareholders, corporations, partnerships or other
investment or business entities that are direct or indirect affiliates (within
the meaning set forth in Rule 405 under the Securities Act), or partners
(general or limited) of such Shareholder, as applicable, or to another
corporation, partnership or other investment or business entity that controls,
is controlled by or is under common control with Shareholder; provided that in
each such case, the Shares shall continue to be bound by this Agreement and
provided that each transferee agrees in writing to be bound by the terms and
conditions of this Agreement and either Shareholder or the transferee provides
the Company with a copy of such agreement as soon as reasonably practicable
following consummation of any such Transfer and (B) to the extent required by
law, or to ensure compliance with Rule 5.7.2 of the U.K. Financial Conduct
Authority’s Collective Investment Sourcebook or any fund limits as set out in
any constitutional or compliance documentation or otherwise pursuant to any
order or ruling by a court of competent judicial body, or by any competent
authority (under Part VI of the U.K. Financial Services and Markets Act 2000);
provided that, in the event Shareholder is required to make any Transfer of
Shares pursuant to this Section 4.01(B), such Transfer will only be to a buyer
who has executed an irrevocable undertaking in favour of the Company on
substantially similar terms as set out in this Agreement or otherwise on terms
which the Company, acting in good faith, considers to be substantially similar.

 

4



--------------------------------------------------------------------------------

Section 4.02. Non-Solicitation. Shareholder and its subsidiaries shall not, and
shall use their best efforts to cause their officers, directors, employees or
other agents not to, directly or indirectly, (i) take any action to solicit,
initiate or knowingly encourage, induce or facilitate any Acquisition Proposal
or any inquiry, proposal or offer that may reasonably be expected to lead to an
Acquisition Proposal, (ii) furnish or disclose any nonpublic information
relating to Milan or any of its Subsidiaries or afford access to the properties,
books or records of Milan or any of its Subsidiaries to, or otherwise knowingly
cooperate in any way with, any Person that may be considering making, is
otherwise seeking to make, or has made, an Acquisition Proposal or has agreed to
endorse an Acquisition Proposal, or (iii) participate in any discussions or
negotiations with any third party that is reasonably expected to make, or has
made, an Acquisition Proposal, regarding an Acquisition Proposal. Shareholder
will promptly (but in any event within one (1) Business Day) notify the Company
upon receipt of an Acquisition Proposal or any indication that any Person is
considering making an Acquisition Proposal or any request for nonpublic
information relating to Milan or any of its Subsidiaries or for access to the
properties, books or records of Milan or any of its Subsidiaries by any Person
that may be considering making, or has made, an Acquisition Proposal and will
keep the Company fully informed of the status and details of any such
Acquisition Proposal, indication or request, including the identity of the
Person making such Acquisition Proposal, indication or request.

Section 4.03. Waiver of Certain Actions. Shareholder hereby agrees not to
commence or participate in, and to take all reasonable actions to opt out of any
class in any class action with respect to, any action, derivative or otherwise,
against the Company, Milan or any of their respective Affiliates, Subsidiaries,
successors or assigns (a) challenging the validity of, or seeking to enjoin or
delay the operation of, any provision of this Agreement or the Merger Agreement
(including any claim seeking to enjoin or delay the Closing) or (b) to the
fullest extent permitted under Law, alleging a breach of any duty of the board
of directors of the Company or Milan in connection with the Merger Agreement,
this Agreement or the transactions contemplated thereby or hereby.
Notwithstanding the foregoing, this Section 4.03 shall not apply to limit in any
respect the right or ability of a party hereto to enforce the provisions of this
Agreement; provided, that Shareholder may defend against, contest or settle any
such action brought against Shareholder or its Affiliates that relates to
Shareholder’s capacity as a director, officer, shareholder or securityholder of
Milan.

 

5



--------------------------------------------------------------------------------

Section 4.04. Prohibited Conduct. Shareholder understands that the information
provided to it in relation to the Merger is given in confidence and must be kept
confidential until the public announcement of the entry into a definitive merger
agreement by Milan and the Company. Before that time, Shareholder will not base
any behavior in relation to the securities of Milan, which would amount to
market abuse for the purposes of Regulation (EU) No 596/2014 of the European
Parliament and of the Council of 16 April 2014 on market abuse, on such
information. Shareholder further acknowledges that some or all of the
information and any other terms or statements made in the course of, or for the
purposes of the Merger (including for the purposes of this Agreement) may
constitute inside information for the purposes of the U.K. Criminal Justice Act
1993 (the “CJA”) and Shareholder is aware of the prohibitions contained in the
CJA (and any other relevant insider dealing legislation) against insider
dealing, encouraging dealing or disclosing such information and agree to abide
by them and undertakes not to engage in behavior prohibited by the CJA.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party consisting of more
than one Person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles or
Sections are to Articles or Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

Section 5.02. Further Assurances. The Company and Shareholder will each execute
and deliver, or cause to be executed and delivered, all further documents and
instruments and use its best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things reasonably necessary, proper or
advisable under applicable laws and regulations, to consummate and make
effective the transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

Section 5.03. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by the party against whom the waiver is to be effective;
provided that any waiver or amendment of Sections 2.06, 4.04 or this
Section 5.03 (together, the “Specified Sections”) shall require the prior
written consent of Milan. This Agreement shall terminate automatically and
become void and of no further force or effect, without any notice or other
action by any Person, upon the earlier to occur of (a) the Effective Time and
(b) the termination of the Merger Agreement in accordance with its terms. Upon
termination of this Agreement, neither party shall have any further obligations
or liabilities under this Agreement; provided, that nothing set forth in this
Section 5.03 shall relieve any party from liability for any breach of this
Agreement prior to termination hereof.

Section 5.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 5.05. Successors and Assigns; No Third-Party Rights. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that no party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other parties hereto. Except as
provided in this Section 5.05, nothing in this Agreement is intended to confer
on any Person (other than the parties hereto and their respective successors and
assigns) any rights or remedies of any nature. The parties hereto agree that
Milan shall be an express third party beneficiary of, and shall have the right
to enforce the Specified Sections directly against the parties hereto.

Section 5.06. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws. In
any action or proceeding between any of the parties arising out of or relating
to this Agreement, each of the parties: (a) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Supreme
Court of the State of New York, County of New York, or, if under applicable Law
exclusive jurisdiction is vested in the Federal courts, the United States
District Court for the Southern District of New York (and appellate courts
thereof); (b) agrees that all claims in respect of such action or proceeding
shall be heard and determined exclusively in accordance with clause (a) of this
Section 5.06; (c) waives any objection to laying venue in any such action or
proceeding in such courts; (d) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over any party; and
(f) irrevocably waives the right to trial by jury.

Section 5.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

7



--------------------------------------------------------------------------------

Section 5.08. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

Section 5.09. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement is not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity.

Section 5.10. Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

Section 5.11. Capacity as Shareholder. Shareholder executes and delivers this
Agreement solely in Shareholder’s capacity as a shareholder of Milan, and not in
Shareholder’s capacity as a director, officer or employee of Milan or in
Shareholder’s capacity as a trustee or fiduciary of any employee benefit plan or
trust. Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement shall in any way restrict a director or officer of Milan in the
exercise of his or her fiduciary duties as a director or officer of Milan or in
his or her capacity as a trustee or fiduciary of any employee benefit plan or
trust, or prevent any director or officer of Milan or any trustee or fiduciary
of any employee benefit plan or trust from taking any action in his or her
capacity as such director, officer, trustee or fiduciary and none of such
actions in such capacity shall be deemed to constitute a breach of this
Agreement.

Section 5.12. Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ONCOMED PHARMACEUTICALS, INC. By:  

        

  Name:   Title: [SHAREHOLDER] By:  

        

  Name:   Title:

         Shares        

        Owned        